FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending:12/31/09(b) Is this a transition report?(Y/N)N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name: Sentry Variable Life Account I B.File Number: 811-4327 C.Telephone Number: 715-346-6000 2.A.Street: 1800 North Point Drive B. City: Stevens Point C. State: WI D. Zip Code: 54481 Zip Ext.: E.Foreign Country:Foreign Postal Code: 3. Is this the first filing on this form by Registrant? (Y/N)N 4. Is this the last filing on this form by Registrant? (Y/N) N 5. Is Registrant a small business investment company (SBIC)? (Y/N)N [If answer is "Y" (Yes) complete only items 89 through 110.] 6. Is Registrant a unit investment trust (UIT)? (Y/N)Y [If answer is "Y" (Yes) complete only items 111 through 132.] 7.A. Is Registrant a series or multiple portfolio company? (Y/N)N [If answer is "N" (No), go to item 8.] B.
